Title: From George Washington to William Livingston, 12 January 1781
From: Washington, George
To: Livingston, William


                        

                            
                            Dear Sir
                            Head Quarters New Windsor Janry 12 1781
                        
                        I have been honored with your Excellencys Letter of the 20th of Decr enclosing the Act for More effectually
                            preventing Ilicit Trade &c.—and also with your favor of the 5th Inst. covering the Act for recruiting the Regts of
                            New Jersey. When the present urgent business is dispatched, I shall attend to the several Matters containd in them. in the
                            Mean time I have the honor to be

                    